

116 HR 5908 IH: Freight Infrastructure Reinvestment Act of 2020
U.S. House of Representatives
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5908IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2020Mr. Smith of Washington (for himself and Mr. McNerney) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the National Freight Mobility Infrastructure Fund, and for other purposes.1.Short titleThis Act may be cited as the Freight Infrastructure Reinvestment Act of 2020.2.National Freight Mobility Infrastructure Improvement Program(a)EstablishmentThe Secretary of Transportation shall establish a National Freight Mobility Infrastructure Improvement Program under which the Secretary is authorized to make grants, on a competitive basis, to States and designated entities for eligible costs associated with projects to improve efficiency and capacity with respect to freight mobility in the United States.(b)Grant applications(1)In generalTo be eligible to receive a grant under the program a State or designated entity shall submit to the Secretary an application at such time, in such form, and containing such information as the Secretary may require.(2)SolicitationThe Secretary shall conduct a national solicitation for applications under the program.(c)Grant criteria(1)EstablishmentThe Secretary, in accordance with this subsection, shall establish criteria for selecting among applications submitted for grants under the program.(2)RequirementsA project is eligible for a grant under the program only if the Secretary determines that the project—(A)is of national or regional significance, including projects to assist—(i)the construction of grade separations at railroad, highway, and railroad-highway junctions;(ii)the construction of railroad bypasses and spurs;(iii)the construction of railroad side tracks;(iv)the expansion of rail and highway tunnels to accommodate wider, taller, and additional volumes of vehicular and rail freight and container stacks;(v)the addition of railroad track and intermodal facilities at international gateways, land, air, and sea ports, points of congestion, and logistic centers;(vi)highway and road construction (including reinforcement for heavy weight vehicles and heavy traffic volume) at international gateways, land, air, and sea ports, points of congestion, and logistic centers, including freight intermodal connectors, to better accommodate and speed the flow of freight traffic;(vii)the construction and improvement of rail and highway bridges that carry a substantial amount of freight;(viii)the construction of highway ramps built to carry a substantial amount of freight;(ix)the construction of highway lanes, including lanes that segregate freight and passenger vehicular traffic; and(x)the construction and improvement of marine terminal facilities used for freight;(B)will improve freight mobility, capacity, and efficiency in the United States;(C)is cost effective;(D)is based on the results of preliminary engineering;(E)is justified based on the extent to which the project—(i)will enhance State, regional, or national economic development, performance, and efficiency as measured by—(I)the creation of new businesses and jobs and the retention of existing businesses and jobs;(II)State and local tax receipts; and(III)improved safety, as measured by reductions in accidents, injuries, and fatalities; and(ii)will maximize economic opportunities for communities; and(F)is supported by an acceptable degree of non-Federal financial commitments, including that—(i)the project provides for the availability of contingency amounts that, as determined by the Secretary, are reasonable to cover unanticipated cost increases; and(ii)each proposed non-Federal source of financing is stable, reliable, and available within the project timetable.(3)ConsiderationsIn selecting a project for a grant under the program, the Secretary shall consider the extent to which the project—(A)meets the requirements specified in paragraph (2);(B)facilitates freight throughput of higher volume and values;(C)uses operational efficiencies, including intelligent transportation systems, that enhance the efficiency or effectiveness (or both) of the project;(D)helps maintain or protect the environment; and(E)improves or enhances segments of the National Multimodal Freight Network established pursuant to section 70103 of title 49, United States Code.(d)Congressional notification and disapproval(1)Notification(A)In generalAt least 60 days before making a grant for a project under the program, the Secretary shall notify, in writing, the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works and the Committee on Commerce, Science, and Transportation of the Senate of the proposed grant.(B)ContentsThe notification shall include an evaluation and justification for each successful project that includes—(i)a detailed explanation of how the project satisfied grant criteria and considerations;(ii)the amount of the proposed grant award; and(iii)an executive summary of the project application submitted for funding.(2)DisapprovalThe Secretary may not make a grant or any other obligation or commitment to fund a project under the program if a joint resolution is enacted disapproving funding for the project before the last day of the 60-day period described in paragraph (1)(A).(e)Reports(1)Annual reportThe Secretary shall make available on the internet website of the Department of Transportation at the end of each fiscal year an annual report that lists each project for which a grant has been provided under the program during that fiscal year.(2)Comptroller general(A)AssessmentThe Comptroller General of the United States shall conduct an assessment of the administrative establishment, solicitation, selection, and justification process with respect to the funding of grants under the program.(B)ReportNot later than 1 year after the initial awarding of grants under the program, the Comptroller General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works and the Committee on Commerce, Science, and Transportation of the Senate a report that describes—(i)the adequacy and fairness of the process by which each project was selected, if applicable; and(ii)the justification and criteria used for the selection of each project, if applicable.(f)FundingThe Secretary shall carry out the program using amounts made available to the Secretary from the National Freight Mobility Infrastructure Fund established under section 9512 of the Internal Revenue Code of 1986.(g)Limitation on grant distributionNot more than 10 percent of the amounts available during a fiscal year for grants under the program may be used for projects located in a single State.(h)Full funding grant agreementsThe Secretary may enter into a grant under the program that provides funding for a project in more than 1 fiscal year. An agreement for such a grant shall—(1)establish the maximum amount of Federal financial assistance for the project;(2)establish the time period for Federal financial assistance for the project;(3)provide grant funds for the fiscal year in which the grant is made; and(4)include a commitment, that is not an obligation of the Federal Government and that is contingent on the availability of funds, for grant amounts to be provided in fiscal years following the fiscal year in which the grant is made.(i)Non-Federal financial commitments(1)Federal shareThe Federal share of the cost of a project for which a grant is made under the program, as estimated by the Secretary, shall be not more than 80 percent.(2)ConsiderationsIn assessing the stability, reliability, and availability of proposed sources of non-Federal financing for purposes of subsection (c)(2)(F)(ii), the Secretary shall consider—(A)existing financial commitments;(B)the degree to which financing sources are dedicated to the purposes proposed;(C)any debt obligation that exists or is proposed by the grant recipient for the proposed project; and(D)the extent to which the project has a non-Federal financial commitment that exceeds the required non-Federal share of the cost of the project.(j)Highway constructionA grant made to assist the construction of a highway under the program shall be subject to the requirements relating to such construction under title 23, United States Code.(k)Other terms and conditionsThe Secretary shall ensure that all grants made under the program are subject to terms, conditions, and requirements that the Secretary decides are necessary or appropriate for purposes of this section, including requirements for the disposition of net increases in the value of real property resulting from the project assisted under the program.(l)Administrative costsIn carrying out the program, the Secretary shall seek to minimize administrative costs, including overhead, enforcement, and auditing costs related to the program.(m)Annual reportNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the activities of the Secretary under the program.(n)RegulationsNot later than 180 days after the date of enactment of this Act, the Secretary shall issue regulations to carry out this section.(o)DefinitionsIn this section, the following definitions apply:(1)Designated entityThe term designated entity means—(A)A State or a group of States.(B) A metropolitan planning organization that serves an urbanized area (as defined by the Bureau of the Census) with a population of more than 200,000 individuals.(C)A unit of local government or a group of local governments.(D)A political subdivision of a State or local government.(E)A special purpose district or public authority with a transportation function, including a port authority.(F)A Tribal government or a consortium of Tribal governments.(G)A multistate or multijurisdictional group of entities described in this paragraph.(2)Eligible costsThe term eligible costs means the costs of a project with respect to—(A)development phase activities, including planning, feasibility analysis, revenue fore­cast­ing, environmental review, preliminary engineering and design work, and other preconstruction activities; and(B)construction, reconstruction, rehabilitation, acquisition of real property (including land related to a project and improvements to land), environmental mitigation, construction contingencies, acquisition of equipment, and operational improvements.(3)ProgramThe term program means the National Freight Mobility Infrastructure Improvement Program established under subsection (a).(4)StateThe term State has the meaning given such term in section 101(a) of title 23, United States Code.3.Freight mobility infrastructure tax(a)Imposition of taxChapter 33 of the Internal Revenue Code of 1986 is amended by adding after subchapter C the following new subchapter:DTransportation By Freight And HighwaySec. 4286. Imposition of tax.4286.Imposition of tax(a)In generalThere is hereby imposed upon taxable ground transportation a tax equal to 1 percent of the amount rendered (to the person by whom such transportation is done) as payment for such transportation. (b)By whom paid(1)In generalExcept as provided by paragraph (2), the tax imposed by subsection (a) shall be paid—(A)by the person rendering the payment subject to tax, or (B)in the case of transportation by a related person, by the person for whom such transportation is made.(2)Determinations of amounts paid in certain casesFor purposes of this section, rules similar to the rules of section 4271(c) shall apply.(c)Transportation by related personsIn the case of transportation of property by the taxpayer or a person related to the taxpayer, the fair market value of such transportation shall be the amount which would be paid for transporting such property if such property were transported by an unrelated person, determined on an arms’ length basis.(d)DefinitionsFor purposes of this subchapter—(1)Taxable ground transportationThe term taxable ground transportation means transportation of property (other than passenger baggage) on railways or roads located in the United States by—(A)freight rail, or(B)commercial motor vehicle (as defined in section 31101(1) of title 49, United States Code, determined without regard to subparagraph (A) of such section) for a distance of more than 50 miles.(2)Related personA person (hereinafter in this paragraph referred to as the related person) is related to any person if—(A)the related person bears a relationship to such person specified in section 267(b) or 707(b)(1), or(B)the related person and such person are engaged in trades or businesses under common control (within the meaning of subsections (a) and (b) of section 52).For purposes of the preceding sentence, in applying section 267(b) and 707(b)(1), 10 percent shall be substituted for 50 percent. (e)Exemption for United States and State and local governmentsThe tax imposed by subsection (a) shall not apply to amounts paid by the United States, a State, or any political subdivision thereof..(b)Credits or refunds to persons who collected certain taxesSection 6415 of such Code is amended by striking or 4271 each place it appears and inserting 4271, or 4286.(c)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury shall issue regulations to carry out the amendments made by this section.(d)Effective dateThe amendments made by this section shall apply to transportation beginning on or after the last day of the 180-day period beginning on the date of the issuance of regulations under subsection (c).4.National Freight Mobility Infrastructure FundSubchapter A of chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:9512.National Freight Mobility Infrastructure Fund(a)Creation of Trust FundThere is established in the Treasury of the United States a trust fund to be known as the National Freight Mobility Infrastructure Fund (hereinafter in this section referred to as the Fund) consisting of such amounts as may be appropriated or credited to such Fund as provided in this section or section 9602(b).(b)Transfers to the fundThere are hereby appropriated to the Fund amounts equivalent to taxes received in the Treasury under section 4286.(c)Expenditures from fundAmounts in the Fund shall be made available to the Secretary of Transportation for each of the fiscal years 2019 to 2044, without further appropriation, for making expenditures to meet the obligations of the United States to carry out section 2 of the Freight Infrastructure Reinvestment Act of 2020, not more than 4 percent of which for any fiscal year may be used for administrative expenses..5.Report to Congress(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall submit to Congress a report analyzing whether cargo is being routed to reduce the tax imposed under section 4286 of the Internal Revenue Code of 1986.(b)ConsultationIn carrying out the study, the Secretary shall consult with the Surface Transportation Board.(c)RecommendationsIf the Secretary determines that cargo is being routed to reduce the tax imposed by section 4286 of the Internal Revenue Code of 1986, the Secretary shall include in the report recommendations on legislation necessary to avoid such routing.